DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 1/2/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11/9/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 8 has been amended. Claims 15-20 are newly added. Claims 1-20 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 was received. The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 63/046,694 filed on 7/1/2020 under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 7/1/2020.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gill, US 2018/0371498, published 12/27/2018 (hereinafter Gill, reference of record) in view of Stelzer, US 2016/0340749, published 11/24/2016 (hereinafter Stelzer, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on 11/9/2021 with respect to claims 1-3, 9-10 and 12-14 and newly applied to claims 15, 16, 18, 19, 20. A response to applicant’s traversal follows the reiterated rejection below.
Gill describes the use of engineered non-naturally occurring nucleic acid-guided nucleases, guide nucleic acids and targetable nuclease systems for the editing of genetic targets, including recursive genetic engineering and trackable genetic engineering methods (Gill, abstract). Gill describes embodiments relating to the epigenetic manipulation of target sequences (Gill, para 151). Gill states that these epigenetic manipulations may comprise modifying the chromatin state of the target sequence, such as “by modification of the methylation state of the target sequence (i.e. addition or removal of methylation or methylation patterns or CpG islands), histone modification, increasing or reducing accessibility to the target sequence or by promoting 3D folding” (Gill, para 151). Gill states that this technique is applicable E. coli strains were transformed to express the codon optimized MAD nuclease and were grown overnight in a bioreactor followed by numerous processing steps to determine editing efficiency and to produce the intended edits (Gill, para 255 and Fig 6A). Gill describes embodiments wherein high-throughput devices and commercial kits are used to screen for modulators and cell outputs over 1000 sample wells within a microplate simultaneously providing real-time measurements and functional data within seconds, thus matching applicants description of “singulated” wells (Gill, para 147). With respect to newly added claims 15 and 16, Gill describes separating transformed cells into “singulated” wells (Gill, para 147). Thus, each well contains a “droplet” of each transformed cell in a suspension solution. With respect to newly added claim 18, Gill describes establishing transformed colonies prior to analysis (Gill, para 200, 256, 272). With respect to newly added claim 19, Gill describes multiple rounds of engineering being performed, with different edits made in each round, with common barcodes to track changes (Gill, para 283). With respect to newly added claim 20, Gill describes taking aliquots of edited cells to determine editing efficiencies (Gill, para 255). Gill does not expressly describe conducting bisulfite conversion to convert unmethylated cytosine residues to uracil residues in the lysed cells, the use of a solid wall isolation incubation and normalization (SWIIN) module or any specific reference to editing induced pluripotent stem cells (iPSCs).
Stelzer describes compositions and methods for monitoring DNA methylation (Stelzer, abstract). Stelzer describes a widely used chemical conversion method wherein DNA is treated with bisulfite which converts cytosine to uracil, but leaves 5-methylcytosine intact. Thus, 5-methyl-cytosine patterns can be mapped by treating DNA with bisulfite followed by sequencing (Stelzer, para 3, 109, 281 and 296). Stelzer describes high-throughput methodologies using NGS sequencing technology such as the Illumina 450K Human Methylation array (Stelzer, para 3). Absent evidence to the contrary, the solid wall isolation incubation and normalization (SWIIN) module as described in the specification and Figs 6b-6D serves an 
It would have been prima facie obvious to one of ordinary skill in the art to use the genomic methylation monitoring and sequencing techniques outlined by Stelzer in the method for editing a population of live cells described by Gill in order to efficiently correlate and monitor methylated DNA from edited cells. It would have been a matter of combing known prior art elements according to known methods to yield predictable results since Gill provides express motivation for performing epigenetic manipulations by modifying the chromatin state of the target sequence (Gill, para 151). One would have been motivated to use the genomic methylation monitoring and sequencing techniques outlined by Stelzer in the methods outlined by Gill to more efficiently correlate and monitor methylated DNA from edited cells in a high-throughput manner. One would have a reasonable expectation of success given the bisulfite sequencing methodologies outlined by Stelzer and their particular application in editing iPSCs and primary cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-3, 9-10, 12-16 and 18-20 to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Gill does not teach rationally-designing genome edits for purposefully “reversing” an epigenetic state at a defined locus on a live cell (i.e. replacing genomic methylated nucleotide residues in genomes of live cells with unmethylated residues). Applicant argues that although Gill describes altering genes and modification of the methylated state of the target 
This argument has been fully considered, but was not found persuasive. Gill states that these epigenetic manipulations may comprise modifying the chromatin state of the target sequence, such as “by modification of the methylation state of the target sequence (i.e. addition or removal of methylation or methylation patterns or CpG islands), histone modification, increasing or reducing accessibility to the target sequence or by promoting 3D folding” (Gill, para 151). The structural outcomes of the epigenetic manipulations described by Gill are considered identical to the outcomes currently claimed. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02. Furthermore, the examiner is unable to find language directed to “reversing” an epigenetic state as argued by applicant. 
Applicant further argues that Gills lack of conducting bisulfite conversion to convert unmethylated cytosine residues to uracil residues in lysed cells is a significant shortcoming. Applicant argues that the instant claims require adding back barcoded random capture primers and barcoded cassette capture primers to each partitions, which uniquely identifies the intended edit. Applicant argues that this is a significant difference from Gill at least because the results of the claimed process provide single nucleotide resolution information about the methylation status of the simulated cells. 
This argument has been fully considered, but was not found persuasive. Gill describes the creation of a barcode library comprising flanking homology arms that can be cloned into a vector backbone (Gill, para 168). Thus without evidence to the contrary, Gills description of these barcode elements is considered to be equivalent to that of the barcode random capture primers and barcode cassette capture primers described in the instant specification (instant spec, para 32). If applicant disagrees, applicant is 
Applicant argues that Stelzer fails to cure the deficiencies of Gill. In particular, applicant argues that the Illumina 450K Human Methylation array cited by Stelzer is quite different from either the automated high throughput sequencing or the SWIIN module taught by the specification. Applicant states that the array taught in the specification consists of 450K probes to measure methylation levels at pre-defined CpG target dinucleotides in pre-defined target genes, thus leading to a higher level of resolution. Applicant disagrees that the SWIIN module serves as a common functional module generally used in automated high throughput sequencing. Applicant points to Fig 6B (shown below) to show difference between the Illumina 450K Human Methylation array cited by Stelzer and the SWIIN module used in the present invention. 

    PNG
    media_image1.png
    450
    359
    media_image1.png
    Greyscale

This argument has been fully considered, but was not found persuasive. Stelzer describes high-throughput methodologies using NGS sequencing technology such as the Illumina 450K Human Methylation array (Stelzer, para 3). If applicant intends to argue that the methylation array as taught by Stelzer and the SWIIN module result in significantly different functional outcomes, applicant should point 
Applicant further argues that one of ordinary skill would not have a reasonable expectation of success in modifying the Stelzer promoters nor would one of ordinary skill have any reasonable expectation of success in monitoring methylation patterns. Applicant points to para 291 and 307 of Stelzer to show that the methylation reporter system serves a critical function and cannot be modified. Applicant states that the reporter system of Stelzer identifies methylation patterns by an entirely different mechanism, which is not compatible with the instant claims which require replacing genomic sequences. 
This argument has been fully considered, but was not found persuasive. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Stelzer shows that the 5-methyl-cytosine patterns can be mapped by treating DNA with bisulfite followed by sequencing (Stelzer, para 3, 109, 281 and 296). Thus, although Stelzer uses a different primer methodologies, it is argued that it would have been prima facie obvious to one of ordinary skill in the art to use the genomic methylation monitoring and sequencing techniques outlined by Stelzer in the method for editing a population of live cells described by Gill in order to efficiently correlate and monitor methylated DNA from edited cells. One would have been motivated to use the genomic methylation monitoring and sequencing techniques outlined by Stelzer in the methods outlined by Gill to more efficiently correlate and monitor methylated DNA from edited cells in a high-throughput manner. One would have a reasonable expectation of success given the bisulfite sequencing methodologies outlined by Stelzer and their particular application in editing iPSCs and primary cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have prima facie obvious to at the time the invention was made.

Claims 4-8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (supra) and Stelzer (supra) as applied to claims 1-3, 9-10, 12-16 and 18-20 above in further view of Hauwaerts, US 2021/0284948, published 9/16/2021, priority date 7/21/2016 (hereinafter Hauwaerts, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on 11/9/2021 with respect to claims 4-7 and newly applied to claim 8, 11 and 17. A response to applicant’s traversal follows the reiterated rejection below.
A description of Gill and Stelzer can be found above. Neither Gill nor Stelzer describe the specific cell culturing steps recited in claims 4-7 and 17 including growing cells in a rotating growth module, a tangential flow filtration module, or transforming cells on microcarriers in a bioreactor module. 
Hauwaerts describes a cell processing device and methods for performing independent concurrent processing of a plurality of cell preparations (Hauwaerts, abstract). Hauwaerts describes methods to achieve parallel processing of cellular material in order to minimize cross-contamination and increase throughput (Hauwaerts, para 8, 10). Hauwaerts provides embodiments describing the various device components and platform layouts (Hauwaerts, para 13, 18, 35, 40, 46, 48 and 50). Hauwaerts describes steps wherein the cells may undergo genetic modification prior to cell expansion, selection and purification (Hauwaerts, “Genetic modification of cells” para 230). Hauwaerts describes cell expansion steps wherein the cells may be cultured or expanded to increase the number of processed cells obtained at the end of the processing methods (Hauwaerts, para 241). Hauwaerts provides specific embodiments wherein microcarrier beads are used to culture anchorage-dependent cells, corresponding to the limitations of claim 7 and newly added claim 17 (Hauwaerts, para 248). Hauwaerts describes growing cells in cell culture bags with rocking such as the single use WAVE bioreactor (Hauwaerts, para 246). Absent 
It would have been prima facie obvious to one of ordinary skill in the art to use the cell processing device and methods described by Hauwaerts for expanding and selecting the epigenetic modified cells described by Gill and Stelzer. It would have been a matter of combing known prior art elements according to known methods to yield predictable results since the processing steps outlined by Hauwaerts could readily be applied in expanding and selecting the transformed cells described by Gill and Stelzer. One would have been motivated to use the cell processing device and methods described by Hauwaerts in order to concurrently process a large number of variably modified cells in a high throughput parallel process while minimizing cross contamination. One would have a reasonable expectation of success given that the cell processing device and methods described by Hauwaerts are expressly engineered for selecting cells which have undergone specific genetic modification (Hauwaerts, para 230). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that claims 4-7 are free of the art for at least the same reasons that claim 1 is free of the art. 
This argument has been fully considered, but was not found persuasive. Applicant is invited to review previous arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633